   1                          IN THE UNITED STATES BANKRUPTCY COURT
   2
                             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                       WILKES-BARRE DIVISION
   3

   4
                                                    )
   5   In re:                                       )    Case No. 5:19-03042 (RNO)
                                                    )
   6   RICHARD JOSEPH ELLER                         )    Chapter 13
                                                    )
   7   MARY ELIZABETH ELLER                         )
                                                    )
   8                                                )    OBJECTION TO CONFIRMATION
                                                    )
   9                                                )
                                                    )
  10

  11

  12       AmeriCredit Financial Services, Inc. dba GM Financial (“GM Financial”), a secured
  13
           creditor of the Debtors, objects to the Debtors’ plan for the following reasons:
  14
           A. The Debtors’ proposed cramdown value of $1,317.00 for the 2010 Dodge Grand
  15

  16            Caravan is too low. The Debtors filed their petition in July 2019. The vehicle has

  17            an average retail value of $7,575.00 as per the NADA Official Used Car Guide, July
  18
                2019 edition. In accordance with §506(a)(2), the replacement value of the vehicle is
  19
                the full retail value. The Debtors must pay $7,575.00 plus interest, in order to
  20

  21
                adequately protect GM Financial for any risk of loss.

  22       B. The proposed interest rate of 5% is too low. GM Financial is entitled to be paid the
  23
                prime rate of interest plus an increase for risk of loss. In Re Till. The prime interest
  24
                rate at the time of the Debtors’ filing was 5.5%. GM Financial objects to the Debtors’
  25

  26
                plan unless the Debtors pay an interest rate of 7.5% on the $7,575.00 over the life of

  27            the plan (60 months) in order to adequately protect GM Financial for any risk of loss.
  28
           C. The plan as proposed also violates §1326(a)(1) since it does not provide for payment
  29
                to GM Financial of adequate protection payments. Adequate protection payments


                                                        Page 1

Case 5:19-bk-03042-RNO          Doc 22 Filed 08/23/19 Entered 08/23/19 11:09:26                 Desc
                                 Main Document    Page 1 of 2
   1        should be made to GM Financial beginning in August of 2019 at $75.00 per month,
   2
            being 1.0% of the vehicle value. Payments should be made within thirty (30) days of
   3
            filing and should continue up to and after confirmation, until regular payments are to
   4

   5
            be commenced through the plan to GM Financial. Adequate protection payments to

   6        GM Financial should be given super priority administrative expense status and in all
   7
            events must be paid prior to payment of any counsel fees to Debtors’ attorney.
   8
         D. GM Financial must retain its lien on the vehicle until such time that the Debtors
   9

  10
            complete their chapter 13 plan and receive a discharge.

  11

  12

  13                                              /s/ William E. Craig
                                                  William E Craig, attorney for
  14                                              AmeriCredit Financial Services, Inc.
                                                  dba GM Financial
  15
       Dated: 8/23/19
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

  29




                                                  Page 2

Case 5:19-bk-03042-RNO      Doc 22 Filed 08/23/19 Entered 08/23/19 11:09:26               Desc
                             Main Document    Page 2 of 2
